Citation Nr: 1714732	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 27, 2012, for the grant of a 100 percent rating for a variously diagnosed psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to November 2008, including service in Iraq from February 2004 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted a 100 percent rating for the Veteran's variously diagnosed psychiatric disorder, effective September 27, 2012.  
The Veteran testified before the undersigned Veterans Law Judge in a December 2016 Travel Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2017 Travel Board hearing, the Veteran testified that within a year after her separation from service, she received treatment for her variously diagnosed psychiatric disorder.  Her claims file includes treatment records from the Audie L. Murphy VA Medical Center (VAMC) in Texas in May and June 2009.  Based on her testimony, it is unclear if there are remaining outstanding VA treatment records from December 2008 through December 2009 that have not been associated with the claims file (i.e., within the one year appeal period of the December 2008 rating decision that awarded service connection for her variously diagnosed psychiatric disorder, and rated the disorder 30 percent disabling).  Thus, a remand is required to obtain such records, if any.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the Veteran's VA treatment records, if any, from the Audie L. Murphy VAMC from December 2008 to December 2009.  All actions to obtain the requested records should be documented fully in the claims file.  
2. Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

